IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : CASE NO. 3:18 CR 162
Plaintiff, : JUDGE WALTER H. RICE
v.
THOMAS BRAD SAYLOR,
Defendant.
AGREED ORDER

This matter is before the Court on the Government's request for restitution on behalf of a
minor victim identified for purposes of this Agreed Order as “Henley.”

The United States and the Defendant Thomas Brad Saylor have reached an agreement that
Title 18, United States Code, Section 2259 requires the Court to impose restitution for any offense
under Chapter 110, which applies to the conviction of possession of child pornography, in violation
of Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2). There is no dispute between
the parties that the Defendant possessed at least one image of child pornography depicting the
above-identified minor.

The parties further agree that the victim seeking restitution in this case, is a victim as
defined in Section 2259, that is, an individual “harmed as a result of a commission of a crime under

this chapter [the Sexual Exploitation and Other Abuse of Children Chapter of Title 18].” See 18

U.S.C. § 2259(c),
IT IS THEREFORE AGREED by the parties that Defendant Thomas Brad Saylor is
liable for a portion of the total harm/losses sought by the victim “Henley.” Accordingly, Defendant
Thomas Brad Saylor agrees to pay $3,500.00 as restitution for the victim identified above.
Restitution shall be paid to the Clerk of the United States District Court for the Southern District
of Ohio, and shall then be distributed to the victim through their counsel: Deborah A. Bianco,
14535 Bellevue-Redmond Road, Suite 201, Bellevue, WA 98007. The specific payment details

will be set forth in detail in the Judgment and Commitment Order.

IT ISSO ORDERED.

LA, ae ~2
JUDGE WALTER H. RICE
UNITED STATES DISTRICT COURT

REVIEWED AND AGREED TO BY:

BENJAMIN C. GLASSMAN
UNITED STATES ATTORNEY

OLA |=

Andrew J. af |
Assistant United — Attorney

won
o bbw (
/ / iy p' Lk

Thomas Brad Saylor

Defendant” f Z /f
of} o ib

/L.Patrick Mulli gan, Esq.
Counsel for Defendant Thomas Brad Saylor
